DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted on 09/18/2020 are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined below.
“a slide position control unit configured to execute” (Claim 1, line 7)
“a pressure command generation unit configured to generate” (Claim 1, line 10)
“a pressure detection unit configured to detect” (Claim 1, line 14)
“a die cushion speed control unit” (Claim 1, line 16)
“a command reach determination unit configured to determine” (Claim 1, line 20)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-7:
Positive recitations in the preamble of “the slide” (Claim 1, line 8) and “the die cushion” (Claim 1, line 12) render the claim unclear since the claimed control apparatus of a machine tool is intended to be used for processing work on a die cushion and slide and therefore it is unclear if the die cushion and slide structure is part of the claimed invention. As such, the metes and bounds of the claimed limitations cannot be reasonably determined. For the purposes of examination it is interpreted that Applicant intends to positively recite the structure of a die cushion and slide as part of the claimed invention.
Claim language “the operation pattern” (Claim 1, lines 24 and 25; Claim 2, lines 3-4 and 6; Claim 3, line 6; Claim 4, line 4; Claim 6, line 4; Claim 7, line 4) is unclear since the preamble positively recites a plurality of operation patterns and does not outline a single pattern. For the purposes of examination, it is interpreted that prior art teaching a machine tool control device comprising multiple components and an associated algorithm or program which sends and receives signals to perform machine operations constitutes having operating patterns and any one of said operating patterns may read on the claimed limitations reciting a single operation pattern.
Claim limitations outlined below previously were indication as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
“a slide position control unit configured to execute” (Claim 1, line 7)
“a pressure command generation unit configured to generate” (Claim 1, line 10)
 “a die cushion speed control unit” (Claim 1, line 16)
“a command reach determination unit configured to determine” (Claim 1, line 20)
The slide position control unit, pressure command generation unit, die cushion speed control unit and command reach determination unit are not disclosed in the specification with equivalent structure and therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 5:
	Claim language “the single slide” (Claim 5, line 5) is unclear since no single slide was previously positively recited. It is interpreted that the recitation of “a slide” (Claim 1, line 3). For the purposes of examination, it is interpreted that Applicant intends to claim a machine tool comprising one slide and that the single slide in claim 5 is the slide from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwashita; Yasusuke et al (US7392684B2).
Regarding Claim 1:
Iwashita discloses a control apparatus (Fig 1 – item 10) of a machine tool (Fig 1 – item 1) for processing an object to be processed on a die cushion (Fig 1 – items 4a, 4b, 4c) by applying pressure from a slide (Fig 1 – item 2) according to a machining program specifying a plurality of operation patterns (Figs 2 and 3 specify operating patterns components adhere to based on position, force and speed commands), the control apparatus comprising, a slide position control unit (Figs 2 – items 12a-12c) configured to execute position control of the slide according to the operation patterns (Col 3, lines 39-42; slide and die cushions are driven cooperatively), a pressure command generation unit (Fig 2 – item 18a-18c) configured to generate a pressure command that stipulates a pressure to be applied to the die cushion (Force command unit 18a is interpreted to apply a pressure since the force between the slide and die are over a surface area of the components) according to the operation patterns, a pressure detection unit (Fig 2 – item 20a-20c) configured to detect an actual pressure applied to the die cushion (Col 4, lines 4-5), a die cushion speed control unit (Fig 2 – items 16a-16c and 22a-22c) configured to execute speed control of the die cushion, based on an error between the pressure command and the actual pressure applied on the die cushion (Col 4, lines 5-7; the speed command is generated based on a force control between the die cushion and Col 4, lines 33-35 detail predetermined criteria which is interpreted to be a bounded range defined by acceptable or unacceptable speeds or forces determined by switch signals sent from command reach part 30), and a command reach determination unit (Fig 2 – item 30) configured to determine whether or not the error is greater than a certain pressure threshold value (Col 4, lines 12-15, Also see Col 4, lines 40-44), wherein the slide position control unit sets a waiting period between the operation pattern being executed at a point in time of a determination by the command reach determination unit and the operation pattern to be executed immediately after that operation pattern, based on a result of the determination by the command reach determination unit (Col 4, lines 15-23; a waiting period occurs during the comparison of the position and force control 
Regarding Claim 2:
Iwashita discloses the control apparatus of the machine tool according to claim 1, and further discloses wherein the slide position control unit (Figs 2 – items 12a-12c) sets the waiting period (Col 3, lines 59-67; the position command unit causes the control device to wait for a position signal in order to generate a speed command) between the operation pattern being executed at the point in time of the determination by the command reach determination unit (Fig 2 – item 30) and the operation pattern to be executed immediately after that operation pattern when the command reach determination unit has determined that the error is greater than the pressure threshold value (Col. 4, lines 19-23; after receiving a signal from the command reach determination unit an operation pattern may be generated based on the second speed command unit).
Regarding Claim 3.
Iwashita discloses the control apparatus of the machine tool according to claim 1, and further discloses wherein the command reach determination unit (Fig 2 – item 30) determines whether or not the error is greater than the pressure threshold value at a point in time earlier by a certain period of time than a point in time when the operation pattern being executed is switched over (Col. 4, lines 31 – 39; the switching signal is based on predetermined criterion and subsequent control modes, or operation patterns, are chosen as a result).
Regarding Claim 4:

Regarding Claim 5:
Iwashita discloses the control apparatus of the machine tool according to claim 1, and further discloses wherein the machine tool (Fig 1 – item 1) processes objects to be processed that are positioned on a plurality of die cushions (Fig 1 – items 4a, 4b, 4c) by applying pressure from the single slide (Fig 1 – item 2), wherein the pressure command generation unit (Fig 2 – item 18a-18c) generates the pressure command for each of the plurality of die cushions (Force command unit 18a is interpreted to apply a pressure since the force between the slide and die are over a surface area of the components), wherein the pressure detection unit (Fig 2 – item 20a-20c) detects an actual pressure applied to each of the plurality of die cushions (Col. 4, lines 3-5), wherein the die cushion speed control unit (Fig 2 – items 16a-16c and 22a-22c) executes speed control of each of the plurality of die cushions, based on an error between the pressure command to the die cushion and the actual pressure corresponding to the die cushion (Col 4, lines 5-7; the speed command is generated based on a force control between the die cushion and Col 4, lines 33-35 detail predetermined criteria which is interpreted to be a bounded range defined by acceptable or unacceptable speeds or forces determined by switch signals sent from command reach part 24a-24c), wherein the command reach determination unit (Fig 2 
Regarding Claim 6:
Iwashita discloses the control apparatus of the machine tool according to claim 5, and further discloses wherein the slide position control unit (Figs 2 – items 12a-12c) terminates the waiting period and executes position control of the slide (Fig 1 – item 2) according to the operation pattern to be executed next when the command reach determination unit (Fig 2 – item 30) has determined that, with respect to at least one of the plurality of die cushions, the error between the pressure command and the actual pressure is equal to or smaller than the pressure threshold value during the waiting period (Col. 5, lines 39-49; the control mode, or operation pattern, is switched or is not switched based on judgement signals from the command reach determination unit configured to switch modes such that excess force, or a pressure less than a threshold excess value, is not exceeded).
Regarding Claim 7:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725